Citation Nr: 0503286	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of breast surgery.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Portland, 
Oregon, which in part denied the issue on appeal.  The Board 
notes that the veteran also filed a notice of disagreement 
with the RO's denial of service connection for a 
hysterectomy.  This issue was rendered moot by the RO's 
October 2002 rating decision that granted service connection 
for a hysterectomy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While this appeal was pending, the veteran requested that she 
personally appear before the Board at a hearing in a letter 
sent to the RO in October 2004.  

The veteran was sent a letter by the RO asking her to clarify 
what type of hearing she desired in November 2004.  The 
veteran sent the form back within the month, requesting that 
she attend a videoconference hearing before a Veterans Law 
Judge at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The VAMC should schedule the veteran for 
a videoconference Board Hearing in 
connection with this appeal.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




